Citation Nr: 0803388	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, post-operative right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1996 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Although the veteran was 
initially awarded a non-compensable rating for her headache 
condition, a June 2006 rating decision increased the 
veteran's disability rating for migraine headaches to 10 
percent.

The issue of residuals, post-operative right knee, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches are productive of several 
prostrating attacks per month, but do not result in severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from the 
veteran's disagreement with the initial rating assigned her 
service-connected migraine headache condition.  The Board 
notes that the veteran's claim for service connection for a 
migraine headache disability, which gave rise to the instant 
appeal, was received in November 2003.  

Later that month, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in her 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
November 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board notes that the VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a May 2004 rating 
decision, the RO granted service connection for migraine 
headaches, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for migraine 
headaches, at a non-compensable rating, in a May 2004 rating 
effective March 14, 2004 (day after discharge).  Therefore, 
the VCAA letter served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's March 2005 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
August 2005 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
her claim for a higher disability rating.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
migraine condition since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination report 
is thorough, the examination in this case is adequate upon 
which to base a decision, and the records satisfy 38 C.F.R. 
§ 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  



II. Law

Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the 
veteran has disagreed with the initial rating assigned 
following the grant of service connection for her right knee 
disability, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability); but see Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson, supra is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability, and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation, such as this one, where the 
disability in question has just been recognized as service-
connected.  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.

The issue at hand is that of an initial disability rating for 
the veteran's now-service-connected disability.  A 10 percent 
rating has been assigned from March 14, 2004 (day after 
discharge).  After a careful review of the record, the Board 
can find no evidence to support a finding that the veteran's 
disability was more or less symptomatic during the entire 
period.  Accordingly, the initial 30 percent rating assigned 
pursuant to the Board's decision this date shall apply to the 
veteran's entire appeal period, beginning with the day 
immediately following her discharge from active service 
(March 14, 2004).

The veteran's migraine headaches are rated pursuant to the 
provisions of Diagnostic Code 8100.  Under Diagnostic Code 
8100, a non-compensable rating is assigned when there are 
less frequent headache attacks.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  In order to 
warrant a 30 percent rating, there must be characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
when there are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.



III. Analysis

A review of the complete record shows that the veteran has a 
history of severe headaches.   She was service-connected, at 
a non-compensable rating, in May 2004.  A June 2006 rating 
decision increased her disability rating to 10 percent.  

Following a December 2003 VA examination, the examiner 
diagnosed the veteran with classic migraines, often with a 
visual aura.  The examiner also noted photo and phonophobia.  
At that time, the veteran reported a frequency of once per 
week with, at times, unbearable pain.  

The veteran was afforded an additional VA examination in 
December 2005.  The veteran reported bi-frontal headaches 
with an occurrence of every 7-10 days.  For relief, the 
veteran would take Imitrex or Axert.  If medication did not 
alleviate her symptoms, the veteran noted that she would 
often wind up in the emergency room and receive IV 
medication.  Typically, the veteran would lie down in a dark 
room, holding her head in her hands.  She reported that she 
had to leave her work 3 times within the past year due to the 
severity of her condition.  Ultimately, the examiner 
diagnosed intermittent migraine headaches, at times, 
prostrating and at times not prostrating.

In a February 2007 statement, a private physician indicated 
that the veteran was under his care for frequent migraine 
episodes characterized as at least one or two per month for 
the last six months.  In was noted further, that she was 
taking two medications including a beta blocker as well as 
Axert.

During her January 2007 Board hearing, the veteran reiterated 
that she experiences migraine headaches every 7-10 days.  She 
reported two recent trips to the emergency room.  She noted 
that, at time, her symptoms are so debilitating that her 
activities are limited.

The Board notes that the veteran is competent to report 
symptoms. The veteran can attest to factual matters of which 
she had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  She has been 
credible in light of her history.  The Court noted that a 
layperson is competent to identify the medical condition, to 
report a contemporaneous diagnosis, or describe the symptoms 
at the time supported by a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, No. 07-7029, ___ 
F.3d ___ (Fed. Cir. Jul. 3, 2007), slip op. at 11.  Thus, the 
Board recognizes that the veteran is competent to report her 
observable symptoms, and that she has a current diagnosis of 
migraine headaches.  

Because the veteran experiences a migraine headache 
approximately each 7-10 days, the veteran's symptoms warrant 
a higher rating.  Her current 10 percent rating is not 
appropriate, as her symptoms are not indicative of 
prostrating attacks averaging one in 2 months over the last 
several months.  Rather, her attacks are more frequent.  
Instead, her symptoms warrant a 30 percent rating.  Although 
the veteran has stated that not all of her migraine headaches 
are prostrating, the veteran's migraine history is better 
characterized by prostrating attacks occurring on an average 
once a month over the last several months.  The veteran 
reported that she experienced headaches with a greater 
frequency than delineated in Diagnostic Code 8100, however, 
the Board notes that a 50 percent rating is only warranted 
when there are very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability [emphasis added].  The veteran's record does 
note that she was forced to miss work on multiple occasions 
as a result of her disability, though she has not presented 
evidence to demonstrate severe economic inadaptability.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

The RO has not adjudicated the matter of the veteran's 
entitlement to an extraschedular rating, and the veteran has 
never raised the matter of entitlement to an extraschedular 
rating.  Moreover, the veteran and her representative have 
not identified any factors which may be considered to be 
exceptional or unusual.  While the Board notes that the 
veteran required intermittent periods of emergency room care, 
evidence has not been presented to demonstrate frequent 
periods of hospitalization or interference with employment.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board finds that a 30 percent rating is 
warranted for her migraine headaches at this time. 


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, for migraine headaches is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The veteran was service-connected for a right knee disability 
in May 2004.  She was assigned an initial 10 percent 
disability rating.  The veteran filed notice of disagreement 
(NOD) in March 2005, noting an increase in pain, swelling, 
and stiffness.  An August 2005 statement of the case (SOC) 
upheld the previous rating.  

According to the veteran's most recent VA knee examination, 
conducted in December 2005, the veteran had undergone 2 
unsuccessful right knee operations.  An MRI demonstrated an 
osteochondral defect, possibly related to a prior surgery.  
Knee joint effusion was present, and the veteran reported 
constant knee pain.  One episode of locking was noted.  The 
veteran used a knee brace to counteract daily right knee 
buckling.  The examiner diagnosed the veteran with 
chondromalacia, status post two surgical procedures of the 
right knee, which were of no clinical benefit to the veteran.

The veteran's initial disability rating was upheld in a June 
2006 supplemental statement of the case (SSOC).  During her 
January 2007 Board hearing, the veteran noted that her right 
knee condition had deteriorated since her December 2005 
examination.  She stated that her condition had gotten worse, 
and that there were times when her knee would give out.  She 
was still wearing a brace at the time of this hearing.  

As noted above, the veteran is competent to report symptoms. 
She can attest to factual matters of which she had first-hand 
knowledge.  See Washington.  

Therefore, the Board finds that the veteran should be 
afforded a VA examination to determine the current severity 
of her right knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected right 
knee disability.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should 
specifically comment on the veteran's 
current level of impairment due to her 
right knee disability, and identify all 
joint, muscular, and/or neurological 
symptomatology.  Report the range of 
motion measurements for the right knee, 
as well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  Also 
describe and explain any neurological or 
muscular impairment, including whether 
there are objective clinical indications 
of stiffness, laxity, nerve or ligament 
damage, dislocation, and instability.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Please 
provide a copy of any radiology report 
and discuss the extent and etiology of 
any positive findings.  

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


